Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  November 28, 2018                                                                                    Stephen J. Markman,
                                                                                                                 Chief Justice

                                                                                                            Brian K. Zahra
                                                                                                    Bridget M. McCormack
  158269-70(77)                                                                                           David F. Viviano
                                                                                                      Richard H. Bernstein
                                                                                                           Kurtis T. Wilder
                                                                                                     Elizabeth T. Clement,
  STATE FARM FIRE AND CASUALTY                                                                                        Justices
  COMPANY,
           Plaintiff-Appellant,
                                                                    SC: 158269-70
  v                                                                 COA: 332454, 333281
                                                                    Sanilac CC: 14-035646-NZ
  DETROIT EDISON CO., also known
  as DTE ELECTRIC COMPANY,
             Defendant-Appellee.
  ______________________________________/

          On order of the Chief Justice, the motion of plaintiff-appellant to extend the time
  for filing its reply is GRANTED. The reply submitted on November 26, 2018, is accepted
  for filing.




                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                                November 28, 2018

                                                                               Clerk